                 Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 1 of 18 PageID# 2304




               STATEMENT REGARDING DISCOVERY DISPUTES1
Specific Dispute At Issue       Plaintiffs’ Position                       Defendant Goodman’s Position         Court’s Ruling

Defendant Goodman’s failure     Defendant Goodman represents in his
to comply with Rule             Rule 26(a)(1) disclosures [ECF No. 125]
26(a)(1)(A)(ii)                 that he intends to use the following
                                documents in support of his case:
                                ● E-mails exchanged between Defendant
                                Goodman and Plaintiff;
                                ● E-mails exchanged between Defendant
                                Goodman and Co-Defendant Negron;
                                ● E-mails exchanged between Defendant
                                Goodman and Co-Defendant Lutzke;
                                ● E-mails and telephone calls between
                                Defendant Goodman and Counsel for
                                Plaintiff;
                                ● E-mails and telephone calls between
                                Defendant Goodman and William F.
                                Kernan.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.



       1
              Attached as Exhibit “A” is a copy of Plaintiff Steele’s first request for production of documents. On May 29, 2019,
Defendant Goodman filed objections to Plaintiff’s first request for production of documents. [ECF No. 118]. Goodman rested on his
objections. He did not file responses, and has not provided a privilege log or any documents.



                                                               1
                   Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 2 of 18 PageID# 2305




Specific Dispute At Issue      Plaintiffs’ Position                            Defendant Goodman’s Position           Court’s Ruling

Plaintiff’s Request for        Plaintiffs, who are seeking punitive            “Goodman does not have sufficient
Production No. 1 –             damages in connection with multiple             financial resources to pay the
                               claims in this case, are entitled to discover   arbitrarily calculated absurdly high
Goodman’s Financial            information relating to Goodman’s               sum demanded by Plaintiff.
Statements and Tax Returns     financial condition in advance of trial and     Examination        of    Goodman’s
                               without making a prima facie showing            financial records would not only be
                               that they are entitled to recover such          unduly burdensome and oppressive
                               damages. See, e.g., Turnage v. Clarity          it would not yield any useful
                               Services, 2015 WL 5092695, at * 4 (E.D.         evidence in resolving this matter.”
                               Va. 2015); id. Stamathis v. Flying J, 389
                               F.3d 429, 442 (4th Cir. 2004) (“a
                               defendant's financial position is a proper
                               consideration in assessing punitive
                               damages”); Torkie-Tork v. Wyeth, 2010
                               WL 11431846, at * 3 (E.D. Va. 2010)
                               (“Evidence of net worth and profits may
                               be probative on the question of punitive
                               damages, and its probative value is not
                               substantially outweighed by the danger of
                               unfair prejudice under Rule 403, Fed. R.
                               Evid.”); Bennett v. R&L Carriers Shared
                               Services, LLC, 744 F.Supp.2d 494, 537
                               (E.D. Va. 2010) (same).

                               Goodman has failed to produce any
                               documents. Plaintiffs move the Court
                               to order immediate production.




                                                                 2
                 Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 3 of 18 PageID# 2306




Specific Dispute At Issue        Plaintiffs’ Position                        Defendant Goodman’s Position        Court’s Ruling

Plaintiff’s Request for         The documents are relevant to Plaintiffs’    Goodman claims this request
Production Nos. 3 and 5 –       claims of defamation and insulting words.    “violates his First Amendment
                                Goodman published videos in which he         Rights”.
Documents sufficient to         stated (falsely) that Plaintiffs defrauded
identify the members of the members of the CSTT “community”.                 Goodman also claims that this
Crowdsource the Truth (CSTT)                                                 request violates “New York Civil
community, and                  Virginia does not have a shield law.         Rights Law – CVR § 79-h. Special
                                The Virginia Constitution does not           provisions relating to persons
Communications with CSTT        contain a “reporter’s privilege”, nor has    employed by, or connected with,
members that mention            such a privilege been read into any          news media which protects
Plaintiff Steele or that are of provision of the Virginia Constitution.      Goodman’s       right to   keep
and concerning Plaintiff        Virginia Courts have recognized a            journalistic sources’ identities
                                “reporter’s privilege” under the First       secret”
                                Amendment to the United States
                                Constitution, but, importantly, that         * Goodman raises these objections
                                privilege is qualified. Courts have          to virtually all of Plaintiff’s
                                adopted a three-part test to determine       document requests
                                when the qualified privilege attaches.
                                The test balances (1) whether the
                                information is relevant, (2) whether the
                                information can be obtained by
                                alternative means, and (3) whether there
                                is a compelling interest in the
                                information. LaRouche v. Nat’l Broad.
                                Co., 780 F.2d 1134 (4th Cir. 1986);
                                Gilbertson v. Jones, 2016 WL 6518659
                                (E.D. Va. 2016).




                                                                3
Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 4 of 18 PageID# 2307




            Significantly,      there    is    no    First
            Amendment privilege, absolute or
            qualified, that protects a reporter from
            being compelled to testify about conduct
            that the reporter personally witnessed or
            participated in, absent a showing of bad
            faith, harassment, or other such non-
            legitimate motive. United States v.
            Sterling, 724 F.3d 482, 492 (4th Cir.
            2013); see id. Eramo v. Rolling Stone,
            LLC, 2016 WL 5234688 (W.D. Va. 2016)
            (recognizing that in a defamation action
            in which the reporter is a party, the
            plaintiff is entitled to full discovery of all
            sources, reporter’s pitch, notes, etc.).

            Here, there is no “reporter’s privilege”
            because Goodman personally witnessed
            and participated in the defamation.
            Indeed, his communications, published to
            third parties such as members of the
            CSTT community, are directly at issue.

            Even if the “reporter” in this case
            (Goodman) was a bona fide news reporter
            from a newspaper – as opposed to
            “YouTuber” – the documents requested
            by Plaintiff would still be discoverable.
            Gilbertson v. Jones, supra
            (Document 36).




                                               4
Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 5 of 18 PageID# 2308




            In Gilbertson v. Jones, a defamation case,
            the Court ordered the production of notes,
            recordings and communications between
            the defendant and a third-party reporter.
            In conducting the Larouche balancing
            test, the Court found that the reporter’s
            notes and communications were highly
            relevant. Moreover, “Jones cannot obtain
            the materials from any alternative source.
            Only the Reporter has access to her notes
            or recordings.” Finally, the Jones Court
            found that there was a “compelling
            interest” in the information because it
            “could play an important role in the
            outcome” of the case. Compare United
            States v. Sterling, 724 F.3d 482 (4th Cir.
            2013) (refusing to quash a subpoena to a
            reporter to testify about a confidential
            source of classified information received
            by the reporter in a criminal case against a
            former CIA officer); In re Shain, 978
            F.2d 850 (4th Cir. 1992) (refusing to apply
            privilege to quash subpoenas to reporters
            who had interviewed a South Carolina
            state senator charged with bribery, where
            there was no issue of confidentiality or
            government harassment); United States v.
            Steelhammer, 561 F.2d 539 (4th Cir.
            1977) (same).




                                             5
Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 6 of 18 PageID# 2309




            Goodman fails to articulate any reason
            why his communications with third-
            parties about Plaintiff Steele should be
            protected from disclosure. United States
            v. Lindh, 210 F. Supp. 2d 780, 783 (E.D.
            Va. 2002) (holding that the privilege only
            applies “where the journalist produces
            some evidence of confidentiality or
            government harassment”); United States
            v. King, 194 F.R.D. 569, 584 (E.D. Va.
            2000) (privilege applies only when “both
            confidentiality of the source material and
            vexation or harassment is demonstrated
            by the record”).

            Even if the New York Civil Rights Law
            applies, Goodman is not a “professional
            journalist” within the meaning of the New
            York statute and Plaintiff’s discovery
            requests do not seek the disclosure of
            “news”.        Further, the documents
            requested are highly relevant, necessary
            to the maintenance of Plaintiff’s claims,
            including actual malice, and are not
            obtainable from an alternative source.

            Goodman has failed to produce any
            documents. Plaintiffs move the Court
            to order immediate production.




                                            6
                   Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 7 of 18 PageID# 2310




Specific Dispute At Issue        Plaintiffs’ Position                         Defendant Goodman’s Position       Court’s Ruling

Plaintiff’s Request for         These documents are relevant to all of        Goodman claims this request
Production No. 6 –              Plaintiffs claims, and they may lead to the   violates his First Amendment
                                discovery, inter alia, of additional          Rights and New York Civil Rights
Documents that mention          material witnesses, additional instances of   Law
Plaintiff Steele or that are of defamation, actual malice, etc.
and concerning Plaintiff
                                Goodman’s objections are meritless and
                                should be overruled.

                                 Goodman has failed to produce any
                                 documents. Plaintiffs move the Court
                                 to order immediate production.

Plaintiff’s Request for      These documents are relevant to all of           Goodman claims this request
Production No. 11 –          Plaintiffs claims, including business and        violates his First Amendment
                             common law conspiracy, and they may              Rights and New York Civil Rights
Documents that constitute or lead to the discovery, inter alia, of            Law
evidence communications      additional instances of defamation,
between Goodman and Negron collaboration between Goodman and
                             Negron, etc.

                                 Goodman’s objections are meritless and
                                 should be overruled.

                                 Goodman has failed to produce any
                                 documents. Plaintiffs move the Court
                                 to order immediate production.




                                                                 7
                   Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 8 of 18 PageID# 2311




Specific Dispute At Issue       Plaintiffs’ Position                        Defendant Goodman’s Position       Court’s Ruling

Plaintiff’s Request for      These documents are relevant to all of         Goodman claims this request
Production No. 12 –          Plaintiffs claims, including business and      violates his First Amendment
                             common law conspiracy, and they may            Rights and New York Civil Rights
Documents that constitute or lead to the discovery, inter alia, of          Law
evidence communications      additional instances of defamation,
between Goodman and Lutzke collaboration between Goodman and
                             Lutzke, etc.

                                Goodman’s objections are meritless and
                                should be overruled.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.

Plaintiff’s Request for        These documents are relevant to Plaintiffs   Goodman claims this request
Production No. 14 –            claims of defamation, and they may lead      violates his First Amendment
                               to the discovery, inter alia, of evidence    Rights and New York Civil Rights
Documents that constitute or concerning Goodman’s knowledge of the          Law
evidence communications        falsity of his accusations of “tax fraud”
between Goodman and the and “charity fraud”.
State of New York (including
any department of agency Goodman’s objections are meritless and
thereof) relating to Plaintiff should be overruled.
Steele
                               Goodman has failed to produce any
                               documents. Plaintiffs move the Court
                               to order immediate production




                                                               8
                    Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 9 of 18 PageID# 2312




Specific Dispute At Issue         Plaintiffs’ Position                           Defendant Goodman’s Position    Court’s Ruling

Plaintiff’s Request for           These documents are relevant to all of Goodman claims these requests
Production Nos. 15-45 –           Plaintiffs claims, including business and violate his First Amendment Rights
                                  common law conspiracy, and they may and New York Civil Rights Law
Communications relating to        lead to the discovery, inter alia, of
Plaintiff Steele or this action   additional instances of defamation and
between Goodman and the           Goodman’s actual malice.
specific persons identified in
Goodman’s videos                  Goodman’s objections are meritless and
                                  should be overruled.

                                  Williams Printing Co. v. Saunders, 113
                                  Va. 156, 73 S.E. 472, 474 (1912) (“Any
                                  other words written or spoken by the
                                  defendant of the plaintiff, either before or
                                  after those sued on, or even after the
                                  commencement of the action, are
                                  admissible to show the animus of the
                                  defendant, and for this purpose it makes
                                  no difference whether the words tendered
                                  in evidence are themselves actionable or
                                  not.”).

                                  Goodman has failed to produce any
                                  documents. Plaintiffs move the Court
                                  to order immediate production.




                                                                   9
                Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 10 of 18 PageID# 2313




Specific Dispute At Issue       Plaintiffs’ Position                      Defendant Goodman’s Position         Court’s Ruling

Plaintiff’s Request for      These documents are relevant to all of Goodman claims these requests
Production Nos. 48-49 –      Plaintiffs claims, including business and violate his First Amendment Rights
                             common law conspiracy, and they may and New York Civil Rights Law
Notes, memoranda and records lead to the discovery, inter alia, of
of conversations between     additional instances of defamation and
Goodman and Negron and/or Goodman’s actual malice.
Lutzke
                             Goodman’s objections are meritless and
                             should be overruled.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.

Plaintiff’s Request for         These documents are relevant to all of Goodman claims these requests
Production Nos. 50-57 –         Plaintiffs claims, including business and violate his First Amendment Rights
                                common law conspiracy, and they may and New York Civil Rights Law
Records of phone calls and text lead to the discovery, inter alia, of
messages between Goodman additional instances of defamation and
and Negron and/or Lutzke        Goodman’s actual malice.

                                Goodman’s objections are meritless and
                                should be overruled.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.




                                                              10
                  Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 11 of 18 PageID# 2314




Specific Dispute At Issue       Plaintiffs’ Position                       Defendant Goodman’s Position         Court’s Ruling

Plaintiff’s Request for   These documents are relevant to all of           Goodman claims this request
Production No. 58 –       Plaintiffs claims, including business and        violates his First Amendment
                          common law conspiracy, and they may              Rights and New York Civil Rights
Audio-recordings of       lead to the discovery, inter alia, of            Law
conversations between and additional instances of defamation and
among Goodman, Negron and Goodman’s actual malice.
Lutzke
                          Goodman’s objections are meritless and
                          should be overruled.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.


Plaintiff’s Request for         These documents are relevant to all of     Goodman claims this request seeks
Production No. 61 –             Plaintiffs claims, including to show the   “personal     information    about
                                breadth of Goodman’s defamation, which     Goodman irrelevant to this matter
A list of all Twitter, YouTube, is relevant to Plaintiffs’ damages.        intended to harass, intimidate,
Facebook, Patreon, Periscope,                                              embarrass or damage Defendant’s
Google Plus, Bitchute and/or Goodman’s objections are meritless and        worldwide reputation and unduly
Tinder accounts created,        should be overruled.                       burden Defendant and would not
maintained or used by                                                      yield useful evidence in resolving
Goodman                         Goodman has failed to produce any          this matter.”
                                documents. Plaintiffs move the Court
                                to order immediate production.




                                                              11
                 Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 12 of 18 PageID# 2315




Specific Dispute At Issue       Plaintiffs’ Position                        Defendant Goodman’s Position            Court’s Ruling

Plaintiff’s Request for         These documents are relevant to all of Goodman claims these requests
Production Nos. 64-66 –         Plaintiffs claims, and they may lead to the violate his First Amendment Rights
                                discovery, inter alia, of additional and New York Civil Rights Law
Communications relating to      instances of defamation and Goodman’s
Plaintiff Steele between        actual malice.
Goodman and subscribers to
the YouTube channels at issue Goodman’s objections are meritless and
in this action                should be overruled.

                                Goodman has failed to produce any
                                documents. Plaintiffs move the Court
                                to order immediate production.

Plaintiff’s Request for         These documents are relevant to all of      Goodman claims it would be
Production Nos. 67-68 –         Plaintiffs claims, including business and   “virtually impossible” to produce
                                common law conspiracy, and they may         all tweets, etc. “by all people using
Tweets, comments, posts,        lead to the discovery, inter alia, of       these services”.
blogs, photographs, videos,     additional instances of defamation and
messages or written content of Goodman’s actual malice.
any kind posted by Goodman
(or by any person acting at her Goodman’s objections are meritless and
direction) on Twitter or should be overruled. Plaintiff is only
Facebook that mention Plaintiff looking for tweets, posts, messages, etc.
Steele or that are of and by Goodman.
concerning Plaintiff
                                Goodman has failed to produce any
Or that mention Negron or documents. Plaintiffs move the Court
Lutzke                          to order immediate production.




                                                               12
                  Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 13 of 18 PageID# 2316




Specific Dispute At Issue        Plaintiffs’ Position                          Defendant Goodman’s Position            Court’s Ruling

Plaintiff’s Request for          These documents are relevant to all of        Goodman claims this request
Production No. 70 –              Plaintiffs claims, and they may lead to the   violates his First Amendment
                                 discovery, inter alia, of additional          Rights and New York Civil Rights
Documents received from          instances of defamation and Goodman’s         Law
third-parties                    actual malice.

                                 Goodman’s objections are meritless and
                                 should be overruled.

                                 Goodman has failed to produce any
                                 documents. Plaintiffs move the Court
                                 to order immediate production.

Plaintiff’s Request for          These documents are relevant to all of        Goodman claims that this request
Production No. 71 –              Plaintiffs claims, and they may lead to the   “appears to be a trick question
                                 discovery, inter alia, of additional          intended to provoke a desired
Any and all documents that instances of defamation and Goodman’s               response to possibly be used against
evidence, demonstrate or show actual malice.                                   the defense … [T]his is another
that Plaintiffs, or either of                                                  request for production of redundant
them, committed “felony          Goodman’s objections are meritless and        material     intended     to    waste
charity fraud” or “tax fraud” or should be overruled.                          Defendant's time and resources, or
“fraud” of any other kind                                                      otherwise cause the Defendant to
                                 Goodman has failed to produce any             make statements Plaintiff might
                                 documents. Plaintiffs move the Court          twist to Plaintiffs advantage.”
                                 to order immediate production.




                                                                 13
                  Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 14 of 18 PageID# 2317




Specific Dispute At Issue       Plaintiffs’ Position                      Defendant Goodman’s Position         Court’s Ruling

Plaintiff’s Request for         These documents are relevant to Goodman claims that this request
Production No. 72 –             Goodman’s defense and his credibility “appears to be a trick question
                                and veracity.                         intended to provoke a desired
Documents that evidence or                                            response or statement”.
prove the allegation in         Goodman’s objection is meritless and
Goodman’s answer                should be overruled.
[ECF No. 44] that Plaintiffs
conspired with Negron and/or Goodman has failed to produce any
Lutzke to bring about the documents. Plaintiffs move the Court
amended complaint            to order immediate production.

Plaintiff’s Request for           These documents are relevant to Goodman claims that this request
Production No. 73 –               Goodman’s defense and his credibility “is specifically intended to deceive
                                  and veracity.                         or otherwise provoke a statement
Documents that evidence or                                              from Defendant that would be used
prove that Plaintiff Steele has Goodman’s objections are meritless and to discredit the allegation of
conspired with Lutzke and/or should be overruled.                       conspiracy.”
Sweigert to harass or disrupt
Goodman’s business, personal Goodman has failed to produce any
life, reputation, and/or to chill documents. Plaintiffs move the Court
Goodman’s journalistic            to order immediate production.
investigations




                                                              14
                  Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 15 of 18 PageID# 2318




Specific Dispute At Issue         Plaintiffs’ Position                        Defendant Goodman’s Position           Court’s Ruling

Plaintiff’s Request for        These documents are relevant to all of         Goodman claims this request
Production No. 74 –            Plaintiffs claims, and they may lead to the    violates his First Amendment
                               discovery, inter alia, of additional           Rights and New York Civil Rights
All emails sent by Goodman instances of defamation and Goodman’s              Law
from                           actual malice.
jason@21stcentury213d.com
that mention Plaintiff or this Goodman’s objections are meritless and
action                         should be overruled.

                                  Goodman has failed to produce any
                                  documents. Plaintiffs move the Court
                                  to order immediate production.


                                         Efforts Made To Resolve the Discovery Disputes

       On June 18, 2019, Plaintiffs, by counsel, contacted Goodman via email; notified Goodman that his Rule 26(a)(1)(A)(ii)

disclosures and his responses to Plaintiff Steele’s request for production of documents were overdue; and requested available dates for

a telephone conference to confer about the outstanding discovery.

       Goodman ignored Plaintiffs’ attempt to confer.

       On June 21, 2019, Plaintiffs filed their motion to compel mandatory disclosures and documents. [ECF No. 126].




                                                                    15
                   Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 16 of 18 PageID# 2319




       On July 1, 2019, Plaintiffs’ counsel emailed Goodman a draft of a Joint Statement detailing and itemizing the specific

discovery disputes at issue. Plaintiffs’ counsel requested Goodman to review the draft Joint Statement to see if there were any

disputes that could be resolved without Court intervention.

       Goodman provided no comments on that draft Statement regarding discovery disputes.

       In an effort to resolve or at least narrow the number of discovery disputes, Plaintiffs’ counsel requested Goodman to identify in

writing 2 any objections Goodman was willing to withdraw.

       Goodman did not indicate that he was willing to withdraw any of his objections.

       Plaintiffs’ Counsel also requested Goodman to provide a list of the documents to which objection was made (i.e., a privilege

log), together with a brief description of the documents, including the date, the author, identity of each recipient including their job

titles at the pertinent time, and the claimed basis for protection.

       Goodman failed or refused to provide a privilege log.



       2
                Goodman telephoned Plaintiffs’ counsel three (3) times on July 1, 2019. Due to the extremely serious (and escalating)
nature of Goodman’s hateful, hostile, vulgar and unprofessional accusations and misstatements, Plaintiffs’ Counsel is no longer
willing to speak with Goodman via telephone. Virtually every email from Goodman is punctuated with threats and falsehoods. For
instance, in response to a follow-up email on July 2, 2019 regarding the Joint Statement, Goodman wrote, “[y]our behavior remains
unprofessional, disingenuous and completely dishonest. I expect you will be permanently disbarred soon and will do my best to
ensure that happens.” Plaintiffs’ Counsel wishes to avoid conflict with Goodman, and is concerned that Goodman will manufacture
facts and/or livestream conversations to his fellow YouTubers and the “Crowdsource the Truth” community.



                                                                      16
                Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 17 of 18 PageID# 2320




                                                 Respectfully Submitted

                                                 ROBERT DAVID STEELE
                                                 EARTH INTELLIGENCE NETWORK



                                                 By:    /s/Steven S. Biss
                                                        Steven S. Biss (VSB # 32972)
                                                        300 West Main Street, Suite 102
                                                        Charlottesville, Virginia 22903
                                                        Telephone:      (804) 501-8272
                                                        Facsimile:      (202) 318-4098
                                                        Email:          stevenbiss@earthlink.net

                                                        Counsel for the Plaintiffs




      *      Defendant Negron has fully performed her discovery obligations, and has cooperated in resolving all issues that

have arisen regarding her discovery responses.



                                                              17
                 Case 3:17-cv-00601-MHL Document 136 Filed 07/02/19 Page 18 of 18 PageID# 2321




                                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019 a copy of the foregoing was filed electronically using the Court’s CM/ECF system, which

will send notice of electronic filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving notices via

CM/ECF. I also certify that a copy of this pleading was emailed in PDF to Defendants, Goodman and Lutzke.




                                                   By:    /s/Steven S. Biss
                                                          Steven S. Biss (VSB # 32972)
                                                          300 West Main Street, Suite 102
                                                          Charlottesville, Virginia 22903
                                                          Telephone:      (804) 501-8272
                                                          Facsimile:      (202) 318-4098
                                                          Email:          stevenbiss@earthlink.net

                                                          Counsel for the Plaintiffs




                                                                18
